Dear Honorable Burns,
The Attorney General has received your request for an official opinion asking, in effect:
 In determining the minimum salary of the assistant secretary of the county election board according to 26 O.S. 2-117 (1981), what is meant by the phrase "first or chief deputy or assistant"?
26 O.S. 2-117 provides that the Secretary of the county election board may employ an assistant secretary in counties having at least 17,500 registered voters. 26 O.S. 2-117 goes on to describe, among other things, the minimum salary of the assistant secretary of the county election board:
    "The minimum salary of the assistant secretary shall be equal to the salary of the highest salaried first or chief deputy or assistant to any county officer in the same county, or shall be equal to ninety percent (90%) of the scheduled salary of a full-time secretary [of the county election board] in the same county, whichever is lower." 26 O.S. 2-117 (1981).
In other words, to determine the minimum salary of the assistant secretary of the county election board one must first determine the scheduled salary of a full-time secretary of the county election board as well as the highest salaried "first or chief deputy or assistant" to any county officer.
We note that the scheduled salary of a full-time secretary of the county election board is found at 26 O.S. 2-118 (1984) and varies according to the number of registered voters in the county.
The meaning of the phrase "highest salaried first or chief deputy or assistant to any county officer'' must be considered in light of those statutory provisions governing the salary of county officials, deputies and employees which are found at 19 O.S. 180.58 through 19 O.S. 180.68
(1981). That statutory scheme classifies county officers into groups "A", "B" and "C" for the purpose of determining salaries under the act. Title 19 O.S. 180.61 (1981) provides in part:
    "For purposes of fixing salaries under this act, county officers shall be grouped in the following classifications:
      "A. Enforcement officers or those charged with enforcing the laws relating to public peace and safety; the county sheriff, the county treasurer, the county clerk, the court clerk, the county assessor, and the members of the board of county commissioners.
"B. The county superintendent of schools.
"C. Other elective county officers."
A county officer included in group "A" or "B" is required to appoint a "first or chief deputy or assistant" and that individual is entitled to a maximum salary of 90% of the appointing official's salary. For our purposes, 19 O.S. 180.65 (1981) is dispositive in understanding what is meant by "first or chief deputy or assistant." That section reads in relevant part as follows:
    "B. Each principal officer named in groups `A' and `B', except judges, shall designate of record in the office of the county clerk a first or chief deputy or assistant who shall be chargeable with all the duties of such principal officer, while subject to the direction of the same; and such first or chief deputy or assistant shall carry on the duties of the office during the absence of the principal officer or, in the event of the death, removal or resignation of said principal officer, until a successor shall have qualified." 19 O.S. 180.65 (1981) (Emphasis added).
The fundamental rule of statutory construction is to ascertain and if possible, give effect to the intention and purpose of the Legislature as expressed in the statute. Jackson v. Independent School District No. 16of Payne County, 648 P.2d 26, 29 (Okla. 1982). The identical phrase "first or chief deputy or assistant" appears in both 26 O.S. 2-117
(1981), dealing with the salary of the assistant secretary to the county election board, and in 19 O.S. 180.65(B) (1981), the general statute dealing with compensation of county employees. Based upon the fact that the identical language was used in both sections, the Legislature clearly intended that "first or chief deputy or assistant" as used within 26O.S. 2-117 (1981), refers to those individuals whom a county officer has designated as such of record in the office of the county clerk pursuant to 19 O.S. 180.65(B) (1981).
It is, therefore, the official opinion of the Attorney General that indetermining the minimum salary of the assistant secretary of the countyelection board according to 26 O.S. 2-117 (1981), the phrase "first orchief deputy or assistant" refers to those individuals designated as suchof record in the county clerk's office pursuant to 19 O.S. 180.65(1981).
MICHAEL C. TURPEN, ATTORNEY GENERAL OF OKLAHOMA
PATRICIA M. GERRITY, ASSISTANT ATTORNEY GENERAL